DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the preliminary amendment filed on 5/9/2019, wherein:
Claims 1-17 are currently pending; and
Claims 6-9, 11, 12, 15, and 17 have been amended. 
NOTE: Claim 1 is listed as both “(CANCELED)” and “(ORIGINAL)” in the preliminary amendment. As this is an obvious mistake and the same claim 1 filed in the original claim set is present, the canceled claim 1 indicator will be ignored. However, Applicant must submit a corrected claim set that eliminates this error in the next response. 
Drawings
The drawings are objected to because in Figure 38, reference character 105 which refers to a “Gyro” is misspelled as “GRYO” in the box to which 105 points.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the three attitude control motors disposed on the upper portion of the cage which are spaced substantially equidistant apart from each other (Figures 1-7 only illustrate an embodiment having four attitude control motors spaced equidistant apart. While these figures contain three motors by nature of having four, arbitrarily selecting any three of the motors would not provide three motors that are equidistant apart as required by the claim) in claim 4; and the motor plate operatively coupled to a first end of the motor in claim 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The phrase “is provided” in line 1 of the Abstract is an implied phrase and should therefore be removed. 
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The title presently refers to a “large payload” UAV but the claims make no mention of the UAV transporting a payload, the UAV being a large payload for another vehicle, or any increased payload capacity of the UAV. As the UAV in the claims comprises a cage mechanism, it is suggested that the title be amended to include this particular feature.
The disclosure is objected to because of the following informalities: 
In paragraph [0070], the upper ring is correctly labeled as reference character 28 in line 3 and then incorrectly labelled as 29 in the same line. Reference character 29 is directed to the sleeve in line 4 of the same paragraph. 
In paragraph [0093], the flight control system or flight controller is stated to be “represented by reference numeral 101” in lines 1-3. In the same paragraph, a transmitter which is a subelement of the control system/controller is labelled with “101” and the flight controller is later labelled as “102.” It appears as though reference numeral “101” in line 3 should be replaced with “102” to be in agreement with the rest of the paragraph and Figure 38. 
Appropriate correction is required.
The use of at least the terms “4Front Robotics,” “Predator 37-06,” “GT2,” “Scorpion HK-3020,” “APC Propellers,” “Turnigy Power Systems,” and “Pixhawk,” which are a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 1 objected to because of the following informalities:  
Claim 1 recites (“UAV”) in line 1. As UAV is an acronym, the quotations should be removed.
Appropriate correction is required.
Claims(s) 1, 7, 12, 14, 16, and 17 is/are not in compliance with MPEP 608.01(m) which states: "Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.750)." 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 11:
“pitch control mechanism operatively coupled to the at least one propeller, the at least one pitch control mechanism configured to adjust a pitch of the at least one rotor.” - The term “mechanism” has been found to be a generic placeholder that invokes 35 USC
112(f) - See Williamson v. Citrix (Fed. Cir. 2015). The placeholder is preceded by the term
“pitch control” but this term does not convey any structural modifier. The placeholder is also coupled by the linking phrase “configured to” to the function of adjusting the pitch of at least one rotor, wherein sufficient structure for performing the recited function is lacking. A review of the disclosure indicates that the there are two distinct type of pitch control mechanisms: an upper pitch control mechanism (46; Figs. 1, 4, 7, 13-16, 21, 35-37) and a lower pitch control mechanism (48; Figs. 1, 4, 7, 17-20, 21, 37). Each of these mechanisms comprises particular elements for effecting pitch control on the respect upper and lower propellers/rotors (See 35 USC 112(f) interpretations of claims 13 and 15 below which outline the elements of each). As such, a “pitch control mechanism” as outlined in claim 11 will be interpreted to comprise either of the upper and lower pitch control devices and their respective elements as outlined below. 
Claim 13:
“an upper pitch control mechanism operatively coupled to the upper propeller.” - The term “mechanism” has been found to be a generic placeholder that invokes 35 USC
112(f) - See Williamson v. Citrix (Fed. Cir. 2015). The placeholder is preceded by the term
“upper pitch control” but this term does not convey any structural modifier. The placeholder is followed by the function of being operatively coupled to the upper propeller and implicitly for controlling the pitch thereof, wherein sufficient structure for performing the recited function is lacking. A review of the disclosure indicates that the upper pitch control mechanism (46; Figs. 1, 4, 7, 13-16, 21, 35-37; [0072], [0090]-[0091]) comprises at least: a pushrod disposed within the upper output shaft, the pushrod operatively coupled to an upper sleeve slidably disposed around the upper output shaft by a guide pin passing through slots disposed through sidewalls of the upper output shaft whereby the sleeve is configured to move up and down relative to the upper output shaft as the pushrod moves up and down, the sleeve operatively coupled to at least one upper rotor shaft configured to adjust the pitch of the upper propeller as the pushrod moves up and down.
Claim 15: 
“a lower pitch control mechanism operatively coupled to the lower propeller.” - The term “mechanism” has been found to be a generic placeholder that invokes 35 USC 112(f) - See Williamson v. Citrix (Fed. Cir. 2015). The placeholder is preceded by the term “lower pitch control” but this term does not convey any structural modifier. The placeholder is followed by the function of being operatively coupled to the lower propeller and implicitly for controlling the pitch thereof, wherein sufficient structure for performing the recited function is lacking. A review of the disclosure indicates that the lower pitch control mechanism (48; Figs. 1, 4, 7, 17-20, 21, 37; [0074]) comprises at least: a lower crank operatively coupled to a lower sleeve slidably disposed around the lower output shaft whereby the lower sleeve is configured to move up and down relative to the lower output shaft as the lower crank moves up and down, the lower sleeve operatively coupled to at least one lower rotor shaft configured to adjust the pitch of the lower propeller as the lower sleeve moves up and down.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a UAV comprising at least one motor operatively coupled to at least one propeller via at least one substantially vertical output shaft, the at least one propeller configured to provide vertical lift to the UAV when the at least one motor is operating, the at least one propeller comprising at least one rotor.” The Cambridge Aerospace Dictionary defines “rotor” as 1 System of rotating aerofoils (ASCC); this includes propeller, so should be qualified by adding
‘whose primary purpose is lift’.” As the at least one propeller is coupled to the at least one motor via a substantially vertical output shaft and provides vertical lift to the UAV while the motor operates, it is by definition a “rotor.” Reciting that the at least one propeller comprises at least one rotor is unclear because how the propeller(s), which appear to be by definition rotor(s), is/are modified by comprising at least one rotor is indeterminable. 
Claim 1 recites that the cage is “operatively coupled to the support frame” in line 9. The term “operatively” in claim 1 is a relative term which renders the claim indefinite. The term “operatively” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. A review of the disclosure does not appear to provide any “operation” which would provide an “operative coupling” between the cage and the support frame because they appear to be static relative to one another. 
Claims 2-17 draw dependency from independent claim 1. Each incorporates the indefiniteness of the parent claim and fails to overcome the same. Therefore, each of claims 2-17 are rejected for at least the same rationale outlined above with respect to claim 1. 
Claim 2 recites that the UAV comprises at least one attitude control motor that is “configured to provide attitude thrust to the UAV.” A motor by itself cannot produce attitude thrust as recited. In Figures 24-26, the motor (32) is shown to be coupled to a propeller (33) for providing thrust. Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a propeller coupled to the motor to provide thrust.  
Claims 3-5 draw dependency from claim 2. Each incorporates the indefiniteness of the parent claim and fails to overcome the same. Therefore, each of claims 3-5 are rejected for at least the same rationale outlined above with respect to claim 2. 
Claim 4 recites “the at least one attitude control motor further comprises three attitude control motors.” The metes and bounds of this limitation are unclear because the phrase “at least one” requires one motor to be present and allows for three or more motors such that “further comprising” appears to add three more motors to whatever number of motors were already present in claim 1, from which claim 4 draws dependency, rather than limiting the “at least one” to exactly “three” as appears to be the intent from the disclosure. As it is unclear if there are exactly three motors or if there are four or more motors (one or more from claim 1 and three from claim 3), the claim is ambiguous. It is suggested that the phrase “further” be removed to avoid this issue. 
Claim 5 “the at least one attitude control motor further comprises four attitude control motors.” The metes and bounds of this limitation are unclear because the phrase “at least one” requires one motor to be present and allows for four or more motors such that “further comprising” appears to add four more motors to whatever number of motors were already present in claim 1, from which claim 5 draws dependency, rather than limiting the “at least one” to exactly “four” as appears to be the intent from the disclosure. As it is unclear if there are exactly four motors or if there are five or more motors (one or more from claim 1 and four from claim 3), the claim is ambiguous. It is suggested that the phrase “further” be removed to avoid this issue.
Claim 6 recites that the lower ring is “operatively coupled to the support frame” and that a plurality of spokes are “operatively coupling” the at least one guard ring to the upper ring and to the lower ring. The term “operatively” in claim 6 is a relative term which renders the claim indefinite. The term “operatively” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. A review of the disclosure does not appear to provide any “operation” between either the lower ring and the support frame or the plurality of spokes and the respective rings which would provide an “operative coupling” because it appears as though the elements are all static relative to one another. 
Claim 7 recites that the plurality of upper spokes are “operatively coupling” the upper ring to the upper guard ring in lines 4-5 and that a plurality of lower spokes are “operatively coupling” the lower ring to the lower guard ring in lines 5-6. The term “operatively” in claim 7 is a relative term which renders the claim indefinite. The term “operatively” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. A review of the disclosure does not appear to provide any “operation” between the respective spokes and the respective ring and guard ring which would provide an “operative coupling” because it appears as though the elements are all static relative to one another. 
Claims 11 recites “at least one pitch control mechanism operatively coupled to the at least one propeller, the at least one pitch control mechanism to adjust a pitch of the at least one rotor.” As outlined above with respect to claim 1, it is unclear what differentiates a propeller which acts as a rotor and a rotor in the claim. This issue is further compounded in claim 11 because if the mechanism is coupled to the propeller(s), then what is being done to adjust the rotor(s)? 
Claim 17 recites that a motor plate is “operatively coupled to a first end of the at least one motor.” The term “operatively” in claim 17 is a relative term which renders the claim indefinite. The term “operatively” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. A review of the disclosure does not appear to provide any “operation” which would provide an “operative coupling” between the motor plate and the motor because they appear to be static relative to one another. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 9, and 10 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 7273195 to Golliher. 
Re: Claim 1. As best understood due to indefiniteness, Golliher teaches an unmanned aerial vehicle (col. 1, lines 5-24 - model aircraft controlled by RF controller) comprising:
a) at least one motor (12, motor, transmission, and battery for powered rotor system - col. 2, lines 39-40) operatively coupled to at least one propeller via at least one substantially vertical output shaft (transmission in col. 2, see vertical component extending from motor up to rotors in the Fig.), the at least one propeller configured to provide vertical lift to the UAV when the at least one motor is operating, the at least one propeller comprising at least one rotor (14,16, lift rotors);
b) a support frame (20, body) configured to support the at least one motor and the at least one propeller (col. 2, lines 37-42); and
c) a cage (22) operatively coupled to the support frame, the cage configured to enclose the at least one propeller.
Re: Claim 6. As best understood due to indefiniteness, Golliher teaches the UAV as set forth in claim 1, wherein the cage further comprises:
a) a lower ring (See Examiner’s Markup of the Figure below) operatively coupled to the support frame (18);
b) an upper ring (See Examiner’s Markup of the Figure below) disposed above the lower ring, the upper ring substantially co-axially aligned with the lower ring;
c) at least one guard ring (See Examiner’s Markup of the Figure below) disposed between the upper ring and the lower ring, the at least one guard ring substantially co-axially aligned with the upper and lower rings; and
d) a plurality of spokes (32) operatively coupling the at least one guard ring to the upper ring and to the lower ring (See Examiner’s Markup of the Figure below).

    PNG
    media_image1.png
    832
    930
    media_image1.png
    Greyscale

Re: Claim 9. As best understood due to indefiniteness, Golliher teaches the UAV as set forth in claim 1, wherein the at least one motor comprises at least one electric motor (col. 2, lines 15-19 - motor coupled to a battery). 
Re: Claim 10. As best understood due to indefiniteness, Golliher teaches the UAV as set forth in claim 9, further comprising at least one battery operatively coupled to the at least one electric motor (col. 2, lines 15-19 - motor coupled to a battery).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 8, 11-13, 15, and 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7273195 to Golliher.
Re: Claim 7. As best understood due to indefiniteness, Golliher teaches the UAV as set forth in claim 6 as outlined above. However, it is not expressly disclosed that the at least one guard ring comprises an upper guard ring and a lower guard ring spaced-apart from each other by a plurality of substantially vertical spaced-apart struts, and the plurality of spokes comprises a plurality of upper spokes operatively coupling the upper ring to the upper guard ring and a plurality of lower spokes operatively coupling the lower ring to the lower guard ring. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a secondary guard ring to the UAV of Golliher such that there is both an upper and a lower guard ring, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Based upon the construction illustrated in Golliher, the spokes and rings are innerconnected with one another at a plurality of intersections which are provided with attachment points. In providing a second guard ring, similar intersections/attachment points would be necessary. The vertical components which connect the upper ring and upper guard ring together and the lower ring and lower guard ring together can then be arbitrarily defined as spokes and the vertical connections between the upper and lower guard rings can be arbitrarily defined as struts. 
Re: Claim 8. As best understood due to indefiniteness, Golliher teaches the UAV as set forth in claim 1 as outlined above. In column 1, lines 5-11, Golliher teaches that the field of the invention is model aircraft which are known to be powered by both electric motors and internal combustion engines. In col. 2, lines 15-25, Golliher describes an embodiment of a powered rotor system using a battery powered motor but states that more sophisticated models are considered. However, Golliher does not expressly disclose that the at least one motor of the UAV comprises at least one internal combustion motor.
The prior art contained a device which differed from the claimed device by the substitution of some components with other components. The substituted components and their functions were known in the art. One of ordinary skill in the art could have substituted one known element for another and the results of the substitution would have been predictable. The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. One of ordinary skill in the art would have been motivated to substitute an internal combustion engine outlined as known in the art of the invention by Golliher in place of the battery powered motor in order to provide increased power, range, and refueling ability as advantages known to those of ordinary skill in the art of UAVs.
Re: Claim 11. As best understood due to indefiniteness, Golliher teaches the UAV as set forth in claim 1 as outlined above. In column 2, lines 13-21, Golliher states that a mechanism for controlling the direction of motion of the counter rotating rotors is contemplated. However, Golliher does not expressly disclose the UAV further comprising at least one pitch control mechanism operatively coupled to the at least one propeller, the at least one pitch control mechanism configured to adjust a pitch of the at least one rotor.
Examiner gives Official Notice that at least one pitch control mechanism for operating counterrotating powered rotor systems such that at least a pitch of at least one of the rotors as depicted by Golliher is adjusted are well-known in the art. The prior art included each element claimed although not necessarily in a single reference. One of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. One of ordinary skill in the art would have been motivated to provide a known pitch control mechanism for dual counterrotating rotors in order to provide at least pitch control and thus directional control as contemplated but not specifically outlined by Golliher. 
Re: Claim 12. As best understood due to indefiniteness, Golliher teaches the UAV as set forth in claim 1 as outlined above. In the Figure, Golliher depicts an upper propeller/rotor (16) and a lower propeller/rotor (14). In col. 2, lines 12-15, Golliher teaches that the rotors are counterrotating. However, Golliher does not expressly disclose that the at least one propeller comprises an upper propeller disposed above a lower propeller, the upper propeller operatively coupled to an upper output shaft and the lower propeller operatively coupled to a lower output shaft, the upper output shaft substantially aligned and nested within the lower output shaft, the upper and lower propellers configured to rotate in opposite directions relative to each other.
Examiner gives Official Notice that counterrotating rotor assemblies comprising upper and lower propellers coupled to upper and lower output shafts which are aligned and nested within one another are well-known in the art. The prior art included each element claimed although not necessarily in a single reference. One of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. One of ordinary skill in the art would have been motivated to provide a known system as claimed in place of the generic counter rotating system as taught by Golliher in order to provide a reduction to practice of the counterrotation as described by Golliher. 
Re: Claims 13 and 15. As best understood due to indefiniteness, Golliher renders obvious the UAV as set forth in claim 12 as outlined above. However Golliher does not expressly disclosed that the UAV further comprises an upper pitch control mechanism operatively coupled to the upper propeller (Claim 13) or a lower pitch control mechanism operatively coupled to the lower propeller (Claim 15). 
Examiner gives Official Notice that UAVs having at least one pitch control mechanism for operating both upper and lower rotors/propellers of a counterrotating powered rotor systems such that at least a pitch of the upper and lower rotors as depicted by Golliher are each respectively adjusted are well-known in the art. The prior art included each element claimed although not necessarily in a single reference. One of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. One of ordinary skill in the art would have been motivated to provide a known pitch control mechanism for dual counterrotating rotors in order to provide at least pitch control and thus directional control as contemplated but not specifically outlined by Golliher. 
Re: Claim 17. As best understood due to indefiniteness, Golliher teaches the UAV as set forth in claim 1 as outlined above. In the Figure, the body (18) is a support frame to which is coupled a first end of the at least one motor. However, Golliher does not expressly disclose that the support frame further comprises a motor plate operatively coupled to the first end of the at least one motor and at least one torque reaction arm operatively coupled to a second end of the at least one motor, the at least one torque reaction arm operatively coupled to the support frame by at least one linkage.
With regard to the motor plate coupling the frame and the at least one motor, the present disclosure only recites the limitation verbatim in paragraph [0025] and the plate is not illustrated. As such, there does not appear to be any criticality to providing a plate for mounting the motor as opposed to mounting the motor in some other manner to the frame. Golliher depicts the motor being mounted at its bottom end to the support frame (18) by some intermediate element. This intermediate element is considered to be commensurate with Applicant’s motor plate. 
Examiner gives Official Notice that torque reaction arms and interconnected linkages for coupling motors to support structures to absorb torques generated by the motor are well-known in the aerospace art. The prior art contained a “base” device upon which the claimed invention is an improvement. The prior art contained a “comparable” device that was improved in the same way as the claimed invention. One of ordinary skill could have applied the known “improvement” technique in the same way to the “base” device and the results would have been predictable. The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. One of ordinary skill in the art would have been motivated to connect the at least one motor to at least one torque reaction arm and to the support frame by at least one linkage to reduce the reaction on the body of the vehicle when the motors accelerate or decelerate during flight operations to thereby provide a more stable aircraft. 
Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7273195 to Golliher in view of US 7364114 to Wobben. 
Re: Claim 2. As best understood due to indefiniteness, Golliher teaches the UAV as set forth in claim 1 as outlined above. However, Golliher does not expressly disclose that the UAV further comprises at least one attitude control motor disposed on an upper portion of the cage, the at least one attitude control motor configured to provide attitude thrust to the UAV. From a review of the present application, paragraph [0077] states that providing the attitude thrust motors allows for “lateral thrust [that] can be provided by either varying the rotational speed of one or more attitude control motors 32, or by varying the rotational speed of one or both of the propellers 34 and 36, or a combination of the two. 
Wobben teaches a UAV having a plurality of electric lifting and thrusting motors (Abstract, Field of the Invention; Figs. 1A-1B). Wobben teaches that the UAV comprises a plurality of motors (10) and rotors (12) arranged to rotate in the vertical plane to provide directional thrust (col. 2, line 65-col. 3, line 2). The prior art included each element claimed although not necessarily in a single reference. One of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. One of ordinary skill in the art would have been motivated to provide a plurality of directional rotors as taught by Wobben to the UAV as taught by Golliher to allow for pure translational movement of the aircraft to increase precision of flight maneuvers. In adding the thrusters as taught by Wobben, it would have been obvious to locate them anywhere on the aircraft that they would not interfere with the operation of the counterrotating rotors and would be able to provide the directional control as outlined by Wobben. It would have been obvious to one having ordinary skill in the art at the time the invention was made to place attitude control motors as taught by Wobben on the outside of the cage near the top, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. One of ordinary skill in the art would have been motivated to place directional thrusters as taught by Wobben outside the cage to avoid unwanted interactions between the internal counterrotating rotors. One of ordinary skill in the art would additionally have been motivated to provide the directional thrusters at an upper portion of the cage to avoid ground strikes of the thrusters during take-offs and landings. 
Re: Claim 3. As best understood due to indefiniteness, Golliher in view of Wobben render obvious the UAV as set forth in claim 2 as outlined above. Wobben depicts a UAV with  at least one attitude control motor (i.e. 3 are depicted in Figs. 1A-1B) that is configured to provide thrust in more than one attitude direction (i.e. 3 motors pointed in 3 different directions).
Re: Claim 4. As best understood due to indefiniteness, Golliher in view of Wobben render obvious the UAV as set forth in claim 2 as outlined above. Wobben depicts a UAV wherein the at least one attitude control motor further comprises three attitude control motors disposed on the upper portion, the three attitude control motors spaced substantially equidistant apart from each other (3 are depicted spaced substantially equidistant apart from each other in Figs. 1A-1B).
Re: Claim 5. As best understood due to indefiniteness, Golliher in view of Wobben render obvious the UAV as set forth in claim 2 as outlined above. Wobben depicts a UAV wherein the at least one attitude control motor further comprises three attitude control motors disposed on the upper portion, the three attitude control motors spaced substantially equidistant apart from each other as outlined above with respect to claim 4. In col. 1, lines 27-35, Wobben teaches that a desired number of motors is selected and the scaling thereof is possible. However, Wobben does not expressly disclose that the at least one attitude control motor comprises four attitude control motors which are spaced substantially equidistant apart from each other. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide four attitude control motors spaced substantially equidistant apart from each other as claimed, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. One of ordinary skill in the art would have been motivated to provide four attitude control motors to provide the ability to move the UAV in a more omnidirectional manner without as much need to yaw to direct a thruster in a lateral thrust direction desired. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Note documents listed on attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FABULA whose telephone number is (571)270-7772. The examiner can normally be reached Monday - Friday 9:30AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN Q DINH can be reached on 5712726899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael A. Fabula/Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647